Title: To Thomas Jefferson from Albert Gallatin, 17 July 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            New York 17th July 1802
          
          On receipt of your letter I wrote to Mr Latimer & now enclose a copy of my letter & his answer: you will find that he now makes an absolute resignation. I write him by this day’s mail that his letter will immediately be transmitted to the President; and will wait your further instructions for a final answer. I suppose there can be no objection to agreeing that his resignation should be considered as taking place the last of this month; and, in that case the signing of commissions should be suspended a few days. They may, however be left, on your leaving the city, with Mr Madison, who, if he shall also leave it before my return, may deliver them to Mr Steele with instructions when to forward them. Will you be pleased, on that subject, to write me a short official note authorizing the Supervisor of the district of Pennsylvania to act as Collector of the internal revenues for the city & County of Philadelphia. It is for the purpose of enabling T. Coxe to hold both. The same had been done at New York in favor of Mr Fish, & is continued for Mr Osgood. I will thank you to return to me Mr Latimer’s two letters & the rough draught of mine to him, as I suppose they must be left of record in the office. A blank commission for the surveyor of Slade’s Creek, and if you shall have no objection a blank commission for the Collector of Oswego & for the surveyor of in the same district, may be left under cover to me. I will easily find recommendations here for the two last, which have been suffered to remain vacant, but from information lately received, it is necessary to fill; the whole consumption of heavy articles on black river & thence along Lake Ontario to Sodus being supplied by the way of Canada.
          Gov. Hall & Mr Rodney were mistaken in supposing that we had appointed Philadelphians to examine the Delaware. Application was made to M’pherson, naval officer at Philada., and to A. M’Clene, Collector at Wilmington to communicate information. The first applied to the Chamber of commerce in Philada. & these appointed the Pilots & others who made the examination alluded to by Messrs. Hall & Rodney. A. M’Clene knew the river himself & sent information without appointing any persons to examine the river. The examination by the Philadelphians was at their own nomination & at their own expence: only they went in the revenue cutter. But I will write to the Governor of Delaware and request him to collect & transmit information on the subject.
          I am sorry that Mr Dalton declines accepting. I suspect that the people of Newbury port may be somewhat clanish, & that a townsman will be considered as an essential qualification.
          My health was much impaired when I left Washington; and though better is not perfectly restored. I hope, however, to be in Washington on 2d of August.
          
          With sincere attachment & respect I have the honor to be Your obedt. Servt.
          
            Albert Gallatin
          
        